 

 

Wm q ,
W~O 2453 (Rev. 12/11) Judgrnent in a Crirnirial Petty Case lim § im § el
Sheet l

 

 

 

 

ttti n 9019
UNITED STATES DISTRlCT CoL'RTCLEH,<_ j q ~

SGUTHEH’»‘

soUTHERN DISTRICT oF cALIFoRNIAg~# r.~§-iuii

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v_ (For 0ffenses Committed On or After November l, 1987)

 

¢_¢‘ ,`

 
  
 

  

 

 

NICOLAS DELGADILLo-ALBA case Number; 13MJ22519-BLM

THOMAS SIMS

Defendant’s Attorney

 

REGIS'I`RATION NO. 80493298

|:|

THE DEFENDANT:
|:| pleaded guilty to count(s)

 

was found guilty on count(s) 1 of the Cornplaint
alter a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s]
8 USC 1325 ILLEGAL ENTRY (Misdemeanor) 1
The defendant is sentenced as provided in pages l through 2 Of this judgment

|:| The defendant has been found not guilty on count(s)

|:| Count(s) is |:| are|:] dismissed on the motion of the United States.
Assessrnent: $10 PA REMITTED

 

No fine |:I Forfeiture pursuant to order filed included herein.

_....____

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States Attorney of any material change in the defendants economic circumstances

FEBRUARY S, 2019

Date ¢-»flrn`ion ofSen nce

    

UNITED STATES MAGISTRATE J'UDGE

ISMJZZS l 9-BLM

AO 2453 (Rev. 12/1 1) Judgment in Criminal Petty Case
Sheet 2 j Imprisonment

 

 

Judgment _ Page 2 of 2
DEFENDANT: NICOLAS DELGADILLO-ALBA `
CASE NUMBERI 18M122519-BLM
IMPRISONl\/[ENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

TIME SERVED

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

m The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the‘U'rIitEd'States'ivf'arsha-l.- Immigration and CU.StOmS EnfOrCcmerlt

|:\ The defendant shall surrender to the United States Marshai for this district

Eat_,____ |:|a.m. |:|p.m. on

as notified by the United States Marshal.

 

|____] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l as notified by the United States Marshal.

 

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNiTED STATES MARSHAL

18MJ22519-BLM

 

